EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the Claims
Authorization for this examiner’s amendment was given in an interview with Hyunseok Park on 9/17/21.
The application has been amended as follows: 
1. (currently amended) A subfractionation culturing method of a stem cell and proliferation thereof, the method comprising the steps of: 
1) culturing bone marrow isolated from an individual; 
2) transferring a supernatant of step 1) to a new culture vessel; 
3) culturing the supernatant of step 2); 
4) transferring the supernatant of step 3) to a new culture vessel; 
5) culturing the resultant supernatant at 370 C for 1 - 3 hours; 
6) transferring the resultant supernatant to a new culture vessel; 
7) culturing the resultant supernatant for 12 - 36 hours; 
8) repeating steps 6) and 7) two or three times; 
9) transferring the supernatant of step 8) to a new culture vessel; 
10) culturing the supernatant of step 9) at 370 C for 24 - 72 hours; 
11) isolating a monoclonal stem cell colony from the supernatant of step 10); 
12) obtaining monoclonal stem cells of the monoclonal stem cell colony of step 11); 
13) seeding and subculturing the monoclonal stem cells of step 12) in a new culture vessel at a seeding density of 50 - 1000 cells/cm2 in a culture for passage one;
of step 13) for 2, 3, and 5 passages, wherein the monoclonal stem cells from previous passages are reseeded in a new culture vessel at a cell density of 700 - 1000 cells/cm2 for 2, 3, and 5 passages; and
15) obtaining the monoclonal stem cells from step 14), wherein a proliferation rate of the monoclonal stem cells obtained in step 15) is at least 3.08 to at most 48.5 times of a proliferation rate of comparative monoclonal stem cells obtained in the same method except for that the seeding density of 50 - 1000 cells/cm2 in step 13) and the cell density of 700 - 1000 cells/cm2 in step 14) are replaced with a cell density of 4000 cells/cm2.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art fails to disclose or suggest a low seeding density of between 700 -- 1000 cells/cm2 for passages two through five, and that the low seeding density affects proliferation rates of the those passages. Specifically, the prior art fails to disclose or suggest that the low seeding density results in a proliferation rate of between 3.08 to 48.5 times greater than that of cells seeded at a higher density. For at least these reasons, and the reasons evident in the prosecution history, the present claims are deemed to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-6, 9, 11-12 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632